Citation Nr: 1807224	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to June 16, 2012, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel

INTRODUCTION

The Veteran had periods of active service from December 1990 to May 1993, October 1993 to May 1995, and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A subsequent decision in April 2014 also addressed the effective date of the Veteran's award for PTSD.  However, that decision only addressed the date that the Veteran requested to reopen his claim for service connection and did not address the Veteran's contentions that form the subject of this appeal.

The Veteran testified at a hearing via live videoconference in November 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required before adjudicating this matter.  The Veteran initially sought service connection for PTSD in April 2006.  That claim was decided in a June 2006 rating decision, in part, because the Veteran's asserted in-service stressor could not be verified and the medals received by the Veteran were not medals recognized as documenting combat service.  The Veteran was notified of this decision a few days later, and the record does not reflect that the Veteran either submitted new and material evidence or filed a Notice of Disagreement (NOD) within the prescribed period of time.

In September 2009, the Department of the Army issued permanent orders announcing that the Veteran was awarded the Combat Medical Badge for actions in September 2005, and the Veteran was issued a DD-215 form in October 2009, correcting his DD-214 to include the same information.  Based on these records, the Veteran was awarded service connection effective June 16, 2012, for PTSD.

While these documents are official service department records and predate the Veteran's claim that led to the current appeal, these documents are dated from September and October 2009.  Therefore, they do not, by themselves, predate the June 2006 adjudication and entitle the Veteran to a readjudication of his claim as if the June 2006 decision had never been issued.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.156(c) (2017).

However, in his written statements to VA, his substantive appeal form, and his testimony before the Board, the Veteran states that he was given the Combat Medical Badge award contemporaneous with his service in 2005.  Consequently, the Board finds that the possibility exists that the permanent orders issued in September 2009 announcing the Veteran's award of the Combat Medical Badge were based on service department or personnel records that are not before VA.  VA's duty to assist requires VA to make all necessary efforts to obtain them.  38 U.S.C. § 5107A (2012); 38 C.F.R. § 3.159(c).  The Veteran also testified that the corrected DD-214 form (DD-215) documenting his award of the Combat Medical Badge was issued in response to his repeated requests.  The Department of the Army (or other appropriate authority) may have records related to these requests and the determination to grant the relief requested.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request any additional information that may be necessary in order to make an appropriate request of the Department of the Army (or other appropriate authorities) for any service department, military personnel, or other records that were used to determine the Veteran's eligibility for the Combat Medical Badge.

2. Regardless of the Veteran's response, associate a complete copy of the Veteran's service personnel records with the claims file and contact the Department of the Army (or other appropriate authorities) and request any service department, military personnel, or other records that were used by the Department of the Army (or other appropriate authorities) to determine the Veteran's eligibility for the Combat Medical Badge in September 2009, to include any records related to the Veteran's request for a corrected DD-214 (DD-215) and the decision to provide that corrected form in October 2009.

3. Associate any records received as a result of these requests with the claims file.  If, after exhaustive efforts, VA determines that these records cannot be obtained, the efforts of the search should be documented for the record and the Veteran should be provided appropriate notice that these documents cannot be obtained that complies with 38 C.F.R. § 3.159(e) (2017).

4. Once the development described above has been accomplished, undertake any further development that may be indicated as a result and then readjudicate the claim on appeal.  If the benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case (SSOC) and the requisite time to respond.  Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




